Case: 13-7057    Document: 18      Page: 1   Filed: 06/18/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                HAROLD W. VAN ALLEN,
                   Claimant-Appellant,

                              v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                  Respondent-Appellee.
                ______________________

                        2013-7057
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-2957, Judge William A. Moor-
 man.
                ______________________

                      ON MOTION
                  ______________________

                         ORDER
     Harold W. Van Allen submits a motion to reinstate
 this appeal.
      On May 3, 2013, this court dismissed Mr. Van Allen’s
 appeal for failure to pay the court’s docketing fee of $450.
 Van Allen has still not paid the fee or submitted a motion
 for leave to proceed in forma pauperis.
Case: 13-7057         Document: 18   Page: 2   Filed: 06/18/2013




 2                               HAROLD VAN ALLEN   v. SHINSEKI


       Accordingly,
       IT IS ORDERED THAT:
     Mr. Van Allen is directed to pay the court’s docketing
 fee or complete and file the enclosed Form 6 “Motion and
 Declaration for Leave to Proceed in Forma Pauperis,”
 within 30 days from the date of filing of this order.



                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                       Daniel O’Toole
                                       Clerk


 s19